Citation Nr: 0017638	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  94-26 971	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, also claimed as a neck disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from February 16, 
1994 to March 14, 1994. 

This appeal arises from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, that 
denied entitlement to service connection for a disorder 
characterized as muscle spasms of the neck and shoulder 
condition (residuals of a fracture of the left clavicle).  
The veteran perfected a timely appeal of this determination 
to the Board of Veterans' Appeals (Board).

In February 1998, the Board remanded the case to the RO&IC to 
afford the veteran another opportunity for a hearing.  The 
veteran testified before an RO&IC hearing officer in November 
1999.


FINDINGS OF FACT

1.  At service entry, a fracture of the left clavicle was 
noted.

2.  The service medical records show that the veteran 
received treatment for complaints of left shoulder pain, and 
that he was discharged subsequent to a February 1994 Medical 
Evaluation Board finding that unable to meet procurement 
standards due to a symptomatic malunion of the left clavicle.

3.  The veteran was discharged from active service on March 
14, 1994, and filed a VA claim on April 8, 1994.  

4.  The veteran's claim is plausible.



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for residuals of a fracture 
of the left clavicle.  38 U.S.C.A. §§ 1110, 1153, 7104 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

The preliminary question to be answered in this case is 
whether the veteran has in fact presented evidence of well-
grounded claim.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In this case, a fracture of the left clavicle was noted at 
service entry.  As such, under these circumstances, in order 
for the claim for service connection based on aggravation to 
be well-grounded, there must be competent evidence (lay or 
medical, as appropriate) of:  (1) a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
aggravation of a disease or injury in service; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  See Maxson v. West, 12 Vet. App. 453, 458 
(1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Further, the veteran was seen for neck and shoulder pain that 
arose while doing push-ups at basic training on February 18, 
1994.  A provisional diagnosis of cervical sprain/contusion 
to clavicle was made.  Thereafter, during a Medical Board 
evaluation conducted later that month, an X-ray showed a 
well-healed fracture of the left scapula with malunion.  The 
veteran was diagnosed as suffering from a symptomatic 
malunion of the left clavicle and the Medical Board 
recommended that the veteran did not meet procurement 
standards.  He was placed on a medical profile for three 
weeks and discharged from active service on March 14, 1994, 
because of a preexisting clavicle fracture.  

In addition, the claims folder reflects that the veteran was 
seen by a private chiropractor, Dr. John L. Mlodzinski, on 
March 24, 1994, complaining of left upper neck and trapezius 
pain since doing push-ups in boot camp.  Dr. Mlodzinski 
provided treatment for muscle spasm secondary to cervical 
strain/sprain.  

In Maxson, the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals (Court)), suggested that, with regard to the second 
element required to present a well-grounded aggravation 
claim, even if a physician in that case had not opined that 
the veteran sustained a permanent increase in his preexisting 
gastrointestinal disability during service, the veteran's 
service medical records alone, which indicated that he was 
treated on four occasions for abdominal pain, nausea, and 
vomiting, might have been sufficient to well ground his 
aggravation claim.  Id. at 459.  Similarly, in this case, the 
veteran was treated for symptomatic manifestations of a pre-
service disability during his period of active duty, which 
under the facts of this case, are sufficient to render the 
claim plausible.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for residuals of a fracture of the left 
clavicle; to this extent, the claim is granted.


ORDER

The claim of entitlement to service connection for a left 
shoulder disorder, also claimed as a neck disorder, is well 
grounded.  To this extent only, the appeal is granted.



REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for residuals of a fracture 
of the left clavicle, the RO&IC must now consider the claim 
on the merits.  Prior to adjudicating of the claim on the 
merits, however, additional development is warranted.  Under 
the circumstances of this case, the VA's "duty to assist" 
requires that he be afforded a VA examination with respect to 
this disability, which must take into account the records of 
his prior medical history and treatment, and includes an 
opinion as to whether the residuals of his pre-service a 
fracture of the left clavicle was aggravated by or during 
service before a decision concerning his appeal can be made.  
See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  This must 
specifically include the records of the veteran's care by Dr. 
Mlodzinski.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

For the aforementioned reasons, the case is REMANDED to the 
RO&IC for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the 
RO&IC is to request and associate with 
the claims file copies of any relevant 
medical records for treatment he has 
received.  This should specifically 
include any records of VA medical care, 
dated since the veteran's separation from 
service; any records of the veteran's 
treatment by Dr. Mlodzinski, or any other 
examiner at Somerton Chiropractic Center; 
and from any other source identified by 
the veteran.  The aid of the veteran and 
his representative in securing these 
records should be enlisted, as needed.  
If such records are not available, the 
RO&IC should clearly document that fact 
in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO&IC should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature, etiology, and extent of the 
residuals of a preservice a fracture of 
the left clavicle found to be present.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies should be accomplished, and all 
clinical findings must be reported in 
detail.  The examiner is requested to 
review the service medical records and 
all pertinent post-service medical 
records and offer an opinion as to 
whether it is at least as likely as not 
that any residuals of a fracture of the 
left clavicle found to be present 
worsened beyond the expected natural 
course of the disability during service.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the 
RO&IC should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action requested 
is not taken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO&IC should readjudicate the 
veteran's claim for service connection 
for residuals of a fracture of the left 
clavicle on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority, specifically to include 
that cited to above.  The RO&IC must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 



